Case 9:18-cv-80176-BB Document 429 Entered on FLSD Docket 03/17/2020 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-80176-CV-Bloom/Reinhart

  IRA KLEIMAN, and
  W&K INFO RESEARCH, LLC,

                         Plaintiffs,
  v.

  CRAIG WRIGHT,

                    Defendant.
  ___________________________________/

                 ORDER GRANTING IN PART AND DENYING IN PART
          PLAINTIFFS’ CORRECTED MOTION FOR ATTORNEYS’ FEES (DE 346)

           Former House Speaker Tip O’Neill famously pronounced that all politics is local.1

  Locality also matters for weather, linguistic dialects, real estate prices, and topological

  manifolds.2 So, too, with attorney’s fees.

           After protracted litigation over production of documents identifying Dr. Wright’s bitcoin

  holdings, I granted Plaintiffs’ Motion to Compel [DE 197, 210] and denied Dr. Wright’s Motion

  for Protective Order [DE 155]. See generally DE 166, 277. I granted Plaintiffs leave to seek

  attorneys’ fees associated with litigating these two motions. DE 277 at 28.3 Plaintiffs have now



  1
      https://www.brainyquote.com/quotes/thomas_p_oneill_212119.
  2
    “A manifold is a topological space that is locally Euclidean (i.e., around every point, there is
  a neighborhood that is topologically the same as the open unit ball in Rn). To illustrate this idea,
  consider the ancient belief that the Earth was flat as contrasted with the modern evidence that it
  is round. The discrepancy arises essentially from the fact that on the small scales that we see, the
  Earth does indeed look flat. In general, any object that is nearly ‘flat’ on small scales is a
  manifold.” Rowland, Todd. "Manifold." From MathWorld--A Wolfram Web Resource, created
  by Eric W. Weisstein. http://mathworld.wolfram.com/Manifold.html.
  3
    As relevant to the issues presented here, the District Court affirmed my Order. DE 373
  (reversing other sanctions).
Case 9:18-cv-80176-BB Document 429 Entered on FLSD Docket 03/17/2020 Page 2 of 13



  filed a motion for attorneys’ fees, which the District Court referred to me for appropriate

  disposition. DE 306.4 Plaintiffs request a total of $658,581.78, comprising $592,558.00 for

  attorneys’ fees and $66,023.78 for expenses. DE 346 at 7-8.5

         1.      Calculation of Attorneys’ Fees: the Lodestar Method

         In calculating attorney fee awards, courts use the lodestar method, whereby a reasonable

  fee award is “properly calculated by multiplying the number of hours reasonably expended times

  a reasonable hourly rate.” ACLU of Ga. v. Barnes, 168 F.3d 423, 427 (citing Blum v. Stenson,

  465 U.S. 886, 888 (1994)). This “lodestar” may then be adjusted for the results obtained. See

  Barnes, 168 F.3d at 427 (citing Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1994)).6



  4
      Under 28 U.S.C. § 636(b)(1)(A) and Rule 72(a) of the Rules of Civil Procedure, I have the
  authority to enter a final order on Plaintiffs’ Motion for Attorneys’ Fees and Costs sought under
  Rule 37(a) because it is not case-dispositive. See Collar v. Abalux, Inc., No. 16-20872-CIV,
  2018 WL 3328682, at *13-14 (S.D. Fla. July 5, 2018) (J. Goodman) (“magistrate judges have
  jurisdiction to enter sanctions orders for discovery failures that do not strike claims, completely
  preclude defenses, or generate litigation-ending consequences”); Textron Fin. Corp. v. RV
  Having Fun Yet, Inc., No. 3:09CV2-J-34TEM, 2010 WL 1038503, at *6 (M.D. Fla. Mar. 19,
  2010) (“the Court notes that the Motion to Compel and the Motion for Sanctions are both matters
  within the authority of the Magistrate Judge to determine, without the need to submit a
  recommendation to this Court”).
  5
    Defendant contends that Plaintiffs’ motion for fees “should be outright denied” for failure to
  comply with the requirements of Local Rule 7.3. DE 324 at 2-3. However, “it is not mandatory
  that the Court deny the Motion for this alleged non-compliance. This is especially true, where . .
  . the party seeking denial of the Motion has identified no prejudice suffered from the alleged
  local rules violation.” Kowalski v. Jackson Nat. Life Ins. Co., No. 12-60597-CIV, 2014 WL
  4101567, at *4 (S.D. Fla. Aug. 20, 2014) (J. Cohn) (court declined to deny motion for attorneys’
  fees based on non-compliance with Rule 7.3). Defendant has not alleged any prejudice
  stemming from Plaintiffs’ non-compliance, and I decline to deny Plaintiffs’ motion on this basis.
  6
    In computing the lodestar amount, courts should consider: (1) the time and labor required, the
  novelty, complexity, and difficulty of the questions involved, and the skill requisite to perform
  the legal service properly; (2) the likelihood that the acceptance of the particular employment
  will preclude other employment by the lawyer; (3) the fee, or rate of fee, customarily charged in
  the locality for legal services of a comparable or similar nature; (4) the significance of, or
  amount involved in, the subject matter of the representation, the responsibility involved in the
  representation, and the results obtained; (5) the time limitations imposed by the client or by the
                                                  2
Case 9:18-cv-80176-BB Document 429 Entered on FLSD Docket 03/17/2020 Page 3 of 13



            The reasonable hourly rate is defined as the “prevailing market rate in the relevant legal

  community for similar services by lawyers of reasonably comparable skills, experience, and

  reputation.” Barnes, 168 F.3d at 436 (quoting Norman v. Housing Auth. of Montgomery, 836

  F.2d 1292, 1299 (11th Cir. 1999)). “Generally, the ‘relevant market’ for purposes of determining

  the reasonable hourly rate for an attorney's services is ‘the place where the case is filed . . .’”

  Procaps S.A. v. Patheon Inc., No. 12-24356-CIV, 2013 WL 6238647, at *12 (S.D. Fla. Dec. 3,

  2013) (J. Goodman) (quoting ACLU of Georgia v. Barnes, 168 F.3d 423, 427 (11th Cir. 1999)).

  The fee applicant bears the burden of establishing the claimed market rate. See Barnes, 168 F.3d

  at 427.

            The Court must consider “what a reasonable, paying client would be willing to pay,”

  bearing in mind “all of the case-specific variables that . . . courts have identified as relevant to

  the reasonableness of attorney’s fees,” including the Johnson factors. Arbor Hill Concerned

  Citizens Neighborhood Ass'n v. County of Albany, 522 F.3d 182, 184, 190 (2d Cir. 2008) (court

  must “step[] into the shoes of the reasonable, paying client, who wishes to pay the least amount

  necessary to litigate the case effectively”) (emphasis in original). In addition, the Court may

  consider prior hourly rates awarded to other attorneys of similar experience in the community

  and also the Court’s own knowledge of the rates charged by local practitioners. See McDonald

  ex rel. Prendergast v. Pension Plan of the NYSA-ILA Pension Trust Fund, 450 F.3d 91, 96-97



  circumstances and, as between attorney and client, any additional or special time demands or
  requests of the attorney by the client; (6) the nature and length of the professional relationship
  with the client; (7) the experience, reputation, diligence, and ability of the lawyer or lawyers
  performing the service and the skill, expertise, or efficiency of effort reflected in the actual
  providing of such services; and (8) whether the fee is fixed or contingent. Wachovia Bank v.
  Tien, No. 04-20834, 2015 WL 10911506, at *1 (S.D. Fla. Apr. 7, 2015) (J. Valle) (citing
  Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-719 (5th Cir. 1974) (listing nearly
  identical factors to consider in determining a reasonable attorney’s fee)).


                                                    3
Case 9:18-cv-80176-BB Document 429 Entered on FLSD Docket 03/17/2020 Page 4 of 13



  (2d Cir. 2006) (“A district court may also use its knowledge of the relevant market when

  determining the reasonable hourly rate.”). See also Norman, 836 F.2d at 1303 (“[t]he court . . . is

  itself an expert on the question [of fees] and may consider its own knowledge and experience

  concerning reasonable and proper fees . . .”).

         As to the type of evidence that the fee claimant should produce in support of a fee claim,

  in Barnes, the Eleventh Circuit stated,

         The fee applicant bears the burden of establishing entitlement and documenting
         the appropriate hours and hourly rates. That burden includes supplying the court
         with specific and detailed evidence from which the court can determine the
         reasonable hourly rate. Further, [ ] counsel should have maintained records to
         show the time spent on the different claims, and the general subject matter of the
         time expenditures ought to be set out with sufficient particularity so that the
         district court can assess the time claimed for each activity.

  168 F.3d at 427 (citations and quotations omitted).

         In submitting a request for attorney’s fees, fee applicants are required to exercise “billing

  judgment.” Barnes, 168 F.3d at 428 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).

  If fee applicants do not exercise billing judgment by excluding “excessive, redundant, or

  otherwise unnecessary” hours, which are hours “that would be unreasonable to bill to a client and

  therefore to one’s adversary irrespective of the skill, reputation or experience of counsel,” the

  court must exercise billing judgment for them. See Barnes, 168 F.3d at 428 (quoting Norman,

  836 F.2d at 1301 (emphasis in original)).

         2.   Calculating the Loadstar

              A. Requested Hourly Rates by Plaintiffs’ Counsel

         Vel Freedman: Mr. Freedman was admitted to the Florida Bar in 2012. As relevant here,

  he was Counsel at Boies Schiller Flexner LLP until co-founding the firm of Roche Cyrulnik

  Freedman in August 2019. He seeks an hourly rate of $900.


                                                   4
Case 9:18-cv-80176-BB Document 429 Entered on FLSD Docket 03/17/2020 Page 5 of 13



         Kyle Roche: Mr. Roche was admitted to the New York bar in September 2017.7 DE 4

  (pro hac vice motion). He was an associate at Boies Schiller Flexner LLP until co-founding the

  firm of Roche Cyrulnik Freedman in August 2019. He seeks an hourly rate of $690.

         Andrew Brenner: Mr. Brenner was admitted to the Florida bar in 1993. He is the head of

  litigation and co-Administrative Partner of the Miami office of Boies Schiller Flexner LLP. He

  seeks an hourly rate of $1050.

         Stephen Lagos: Mr. Lagos was admitted to the New York bar in 2019. He was an

  associate at Boies Schiller Flexner LLP before joining Roche Cyrulnik Freedman LLP. DE 400.

  He seeks an hourly rate of $610.

         I find all these rates to be excessive. I am personally familiar with the hourly rates

  charged by the top civil litigators in Palm Beach County. Those rates range between $600 and

  $700 per hour. By way of example, in 2018, a senior partner from the West Palm Beach office

  of a national firm of over 1000 lawyers, who was admitted to the Florida Bar in 1987, charged

  $670 per hour for a highly contentious complex civil litigation in Palm Beach Circuit Court. An

  associate with 9 years of experience charged $440 per hour in the same case. See FD Destiny,

  LLC, et. al. v. AVP Destiny, LLC, et. al., No. 502009-CA-029903 (Final Judgment of Attorneys’

  Fees and Costs, Jan. 5, 2018). I am aware that two former Presidents of the Florida Bar whose

  offices and law practices are in Palm Beach County and who charge between $600 and $625 per

  hour for complex civil litigation in state and federal court in West Palm Beach. The highest rate

  billed in Palm Beach County is approximately $850 per hour for high-stakes “bet the company”

  litigation. See Lauth v. International Data Management, No. 2010 CA 27629 (Order awarding

  attorney fees, Oct. 13, 2015). See also Procaps S.A., 2013 WL 6238647, at *13 (court found


  7
   http://iapps.courts.state.ny.us/attorney/AttorneyDetails?attorneyId=%2Fdtv7t9%2FOk0tZ5HNy
  cBoAw%3D%3D
                                                 5
Case 9:18-cv-80176-BB Document 429 Entered on FLSD Docket 03/17/2020 Page 6 of 13



  rates requested were “well above those used in South Florida by attorneys practicing

  sophisticated commercial litigation”).

         I find the following rates to be reasonable:

         Mr. Brenner            $675 per hour

         Mr. Freedman:          $500 per hour

         Mr. Roche:             $350 per hour

         Mr. Lagos:             $300 per hour

               B. Reasonable Hours

         I authorized Plaintiffs to seek attorneys’ fees related to “filing and litigating” (1) Dr.

  Wright’s April 18, 2019, Motion for Protective Order (DE 155), which was denied on May 3,

  2019 (DE 166), and (2) Plaintiffs’ June 3, 2019, Motion to Compel (DE 197, 210), which was

  granted on August 27, 2019 (DE 277). To the extent Plaintiffs’ motion seeks reimbursement for

  time counsel spent on tasks beyond the scope of my order (i.e., for unspecified document review

  and preparing for Defendant’s deposition), these fees will not be included in my award.

         (i)      The Motion for Protective Order

         Plaintiffs seek payment for 12.7 hours to prepare a response to Defendant’s Motion for a

  Protective Order. The response was filed on April 29, 2019, at 6:12 p.m.; it comprised 6 pages

  of substantive arguments, a signature page, and two two-page email attachments. DE 162, 183.

         I find that 12.7 hours to prepare this Motion response was excessive. It appears that

  another lawyer (“R. Keefe”) prepared the first draft and submitted it to Mr. Roche on April 21.

  Mr. Roche spent 3.8 hours on April 21 and 24 reviewing the draft. On April 27 and 28, Mr.

  Freedman devoted 5.0 hours of “attention to bitcoin motion.” Finally, Mr. Freedman billed 2.5

  hours on April 29, 2019, for “Attention to drafts of all pending motions and review of


                                                    6
Case 9:18-cv-80176-BB Document 429 Entered on FLSD Docket 03/17/2020 Page 7 of 13



  O[pposing] C[ounsel] filing in preparation of same.” DE 308-1 at 2.8        On the same day, Mr.

  Brenner billed 1.2 hours for revising the draft pleading and “communications with team re:

  same.”

           It was not reasonable to have three lawyers involved to this extent to review a draft a

  relatively straight-forward pleading.    See Procaps S.A., 2013 WL 6238647, at *16 (court

  imposed reduction where “an entire team of attorneys worked on the discovery dispute and . . .

  some of the time spent was inefficiently incurred”). The legal issue presented was whether Dr.

  Wright’s motion met the Rule 26(c) standard for “undue burden.” I find that Mr. Roche’s 3.8

  hours to review and revise a first draft is reasonable for a lawyer of his experience level. I find

  that Mr. Brenner’s expenditure of 1.2 hours to finalize a pleading and to communicate his

  changes to other lawyers was also reasonable. I do not find that Mr. Freedman spending 7.5

  hours reviewing and revising a draft previously edited by Mr. Roche is reasonable. Accordingly,

  using the reduced rates listed above, I will award $2,140.00 for the work on this response.

           (ii)   The Motion to Compel

           On June 3, Plaintiffs filed their motion to compel the trust documents and testimony

  regarding them from Defendant. The motion consists of 5 pages detailing the history of the

  parties’ discovery disputes and presenting substantive arguments. DE 197, 210. The motion

  also attaches a transcript from an earlier hearing. Despite the brevity of this motion and the 46-

  minute oral argument held on June 11, Plaintiffs’ counsel billed approximately 62 hours to

  prepare this motion and attend the hearing. I find this to be excessive.



  8
    At that time, there was a pending motion for Judgment on the Pleadings filed by the Defendant,
  and to which Plaintiff had responded on April 28. DE 144, 159. There was also a pending
  motion by Plaintiffs to re-open Dr. Wright’s deposition (DE 157), to which Dr. Wright
  responded on April 29. DE 160.

                                                   7
Case 9:18-cv-80176-BB Document 429 Entered on FLSD Docket 03/17/2020 Page 8 of 13



         For example, on May 18, Mr. Lagos spent 7.4 hours drafting this motion and between

  May 21 and 22, he spent 16.6 hours compiling a table of cases where courts imposed default

  sanctions. On May 27, Mr. Lagos spent 4.5 hours editing his draft of the motion. On June 3,

  Mr. Roche spent 7 hours “finaliz[ing]” the motion, and on June 8, Mr. Roche has another billing

  entry showing 4.2 hours for “finaliz[ing] motion for sanctions,” which presumably was to

  prepare a redacted version of the sealed motion for filing. On June 10, Mr. Roche spent 3.5

  hours drafting an outline for the next day’s hearing on the motion to compel and Mr. Freedman

  spent 4 hours preparing for the hearing. On June 11, Mr. Roche billed 6.8 hours and Mr.

  Freedman 8.7 hours to prepare for and attend the hearing which lasted only 46 minutes. See

  Minute Entry at DE 213. I recognize that there is

         nothing inherently unreasonable about a client having multiple attorneys[, a]nd it
         is certainly not unusual in a major lawsuit like this one for law firms to assign a
         team of attorneys, ranging from senior partners to junior associates, to the case.
         But when multiple attorneys are involved in representing one client in litigation,
         there is always the risk of inherent inefficiencies. Thus, in order to recover time
         for multiple attorneys, the fee applicant bears the burden of showing that the time
         spent by those attorneys reflects the distinct contribution of each lawyer to the
         case . . .

  Procaps S.A., 2013 WL 6238647, at *16 (citing Barnes, 168 F.3d at 432). Accordingly, hours

  billed by multiple attorneys working on the same task where the invoices do not reflect distinct

  contributions by each lawyer, must be reduced.          Given that only Mr. Freedman presented

  argument at the hearing, I will award the following hours at the reduced rates: Mr. Lagos – 15

  hours; Mr. Freedman – 8 hours. This results in a total of $8,500.00 for preparing the motion to

  compel and attendance at the June 11 hearing.9



  9
     Like Judge Goodman in Procaps S.A. v. Patheon Inc., I am “not faulting [Plaintiffs’] attorneys
  for being comprehensive and exceptionally diligent. While [Plaintiffs are] certainly free to pay
  its own attorneys full rack rates for a full-court press litigation effort, ‘courts are not authorized
  to be generous with the money of others, and it is as much the duty of courts to see that excessive
                                                    8
Case 9:18-cv-80176-BB Document 429 Entered on FLSD Docket 03/17/2020 Page 9 of 13



         There are also several entries by Plaintiffs’ counsel that include block billing for a variety

  of tasks and provide no breakdown of the time spent on each. “‘[B]lock billing’ . . . is the

  disfavored practice of including multiple distinct tasks within the same time entry without

  specifying the amount of time spent on each task.” TYR Tactical, LLC v. Productive Prod.

  Enter., LLC, No. 15-CIV-61741, 2018 WL 3110799, at *11 (S.D. Fla. Apr. 11, 2018) (J. Valle)

  (finding a fee reduction appropriate where counsel’s practice of block billing made it

  “impossible” for the court to ascertain how much time was spent on each task).

         For example, on June 12, Mr. Roche billed 11.2 hours for meeting with Plaintiffs’ expert

  (Dr. Edman) to prepare for his direct examination and also for “coordinat[ing]” with Mr. Brenner

  regarding the outline for Defendant’s deposition. Mr. Roche billed 9.8 for a similar entry on

  June 13. On June 14, Mr. Roche billed 8.4 hours preparing an outline for the direct examination

  of Dr. Edman and also for “coordinat[ing] with billing on transcript; coordinat[ing] with Brenner

  on depo outline.” On June 20, Mr. Roche billed 12.4 hours preparing for the evidentiary hearing

  on Plaintiffs’ motion to compel and also for drafting a motion to videotape Defendant’s

  deposition. While the tasks associated with preparing for the evidentiary hearing may have

  generated fees for which Plaintiffs are entitled to reimbursement, the other tasks included in

  these billing entries are not sufficiently related to the two motions for which I am awarding fees.

  Therefore, a fee reduction is warranted. I will credit 20 hours to Mr. Roche for his time between

  June 12-20 at his reduced rate, totaling $7,000.00

         (iii)   The Evidentiary Hearing

         On June 11, 2019, I granted Plaintiffs’ motion to compel (DE 197, 210) and ordered

  Defendant to produce, within one week, a list of the public addresses of the all the bitcoin he

  fees and expenses are not awarded as it is to see that an adequate amount is awarded.’” Procaps
  S.A., 2013 WL 6238647, at *16 (quoting Barnes, 168 F.3d at 428).

                                                   9
Case 9:18-cv-80176-BB Document 429 Entered on FLSD Docket 03/17/2020 Page 10 of 13



   mined before December 31, 2013, in accordance with my prior orders. DE 212. In the event

   Defendant failed to produce the list by the deadline, I advised the parties that I would conduct a

   Show Cause evidentiary hearing for Defendant to explain his non-compliance. Id. Defendant

   failed to provide the list by the deadline and so on June 14, I ordered Defendant to appear in

   person at a contempt hearing on June 28. DE 217. The hearing was held over the course of three

   days as follows: June 28, 2019 for 4 hours and 50 minutes; August 5, 2019 for 6 hours; and

   August 26, 2019 for 2 hours and 30 minutes.

          In preparation for the June 28th hearing, Mr. Lagos billed 14.2 hours. Mr. Roche billed

   95.5 hours, although many of these billing entries contain block billing. Mr. Freedman billed 83

   hours, although his entries also contain block billing and include time spent on tasks related to

   Defendant’s deposition, which I decline to include in my fee award. I will reduce their time as

   follows: Mr. Lagos – 12 hours; Mr. Roche – 30 hours; Mr. Freedman – 30 hours. This amounts

   to $29,100.00 in fees to prepare for the evidentiary hearing.10

          Mr. Roche, Mr. Freedman and Mr. Brenner collectively billed 33.7 hours on June 28 for

   travel to and attendance at the evidentiary hearing, as well as preparation time.          Because

   counsel’s appearance at the contempt hearing was necessitated by Defendant’s misconduct, I will

   award fees for the attorneys’ travel time to and from Miami to West Palm Beach. See Gilbert v.

   Am. Standard, Inc., No. 506-CV-51 CAR, 2007 WL 1615138, at *1 (M.D. Ga. June 4, 2007)

   (including attorney’s travel time to and from hearings in Rule 37 sanctions award). However, I

   find that the attendance of three attorneys at the hearing was excessive.          Given that Mr.

   Freedman and Mr. Roche were primarily responsible for preparing for the hearing, I will limit

   Plaintiffs’ recovery to their fees in the amount of $10,270.00 for the June 28 evidentiary hearing.

   10
       Mr. Brenner’s time during this period was primarily spent preparing for Defendant’s
   deposition and so his time will be stricken from the fee award.

                                                   10
Case 9:18-cv-80176-BB Document 429 Entered on FLSD Docket 03/17/2020 Page 11 of 13



          Between July 1 and August 4, Mr. Brenner spent 34.6 hours preparing for the

   continuation of the evidentiary hearing. His billing entries do not provide any detail and consist

   primarily of “[a]ttention to preparation for continuation of evidentiary hearing.” Normally, this

   lack of specificity for the tasks performed, would result in his time being stricken. However,

   given that Mr. Brenner conducted the cross-examination of Defendant’s expert, I will credit 15

   hours of his preparation time, amounting to $10,125.00.

          In the four days between August 1 and 4, Mr. Roche billed 62.5 hours preparing for the

   continued hearing. During the same four days Mr. Freedman billed 52.4 hours.11 I find the

   hours are excessive and redundant and that these billing entries lack the specificity necessary for

   me to assess the reasonableness of the time spent. Therefore, I will reduce the time they spent

   preparing for the second day of the evidentiary hearing as follows: Mr. Roche – 30 hours

   ($10,500.00); Mr. Freedman – 10 hours ($5,000.00), for a total of $25,625.00 in fees to prepare

   for the August 5 hearing. See League of Women Voters of Fla. v. Browning, No. 06-21265-CIV,

   2008 WL 5733166, at *12 (S.D. Fla. Dec. 4, 2008) (J. O’Sullivan) (imposing 30% reduction

   because counsel’s “time entries are vague . . . [and] do not provide the Court with sufficient

   information to determine whether such entries are duplicative or excessive”).12

          For their appearance at continuation of the hearing on August 5, Mr. Brenner, Mr. Roche

   and Mr. Freedman collectively billed 44.2 hours. Again, I find that the presence of three

   11
      Mr. Lagos spent 2.7 hours helping to prepare for the continued hearing. Given his minimal
   involvement in this stage of the case, I will deduct his time from the fee award.
   12
        “When a trial court is confronted with a fees request which demonstrates billing
   inefficiencies, it is appropriate to make an ‘overall reduction’ in the fees award by adopting an
   across-the-board percentage reduction.” Procaps S.A., 2013 WL 6238647, at *16 (quoting MKT
   Reps S.A. De C.V. v. Standard Chartered Bank Int'l (Americas) Ltd., No. 10–22963–CIV, 2013
   WL 1289261, at *12 (S.D. Fla. Mar. 28, 2013) (J. O’Sullivan) (imposing 20% reduction after
   reducing the hourly billing rates)).


                                                   11
Case 9:18-cv-80176-BB Document 429 Entered on FLSD Docket 03/17/2020 Page 12 of 13



   attorneys at this hearing constitutes over-staffing and will limit Plaintiffs’ recovery to the time

   spent by Mr. Brenner, who cross-examined Defendant’s expert, and Mr. Roche, who conducted

   the direct examination of Plaintiffs’ expert.     This results in a total of $12,420.00 for the

   continued hearing on August 5.

          In preparation for the final day of the hearing on August 26, it appears from the billing

   records that Mr. Brenner was primarily responsible for drafting Plaintiffs’ closing arguments.

   He billed 16.6 hours for this task, which I will credit in the fee award. However, I decline to

   include in the award the 31.7 hours billed by Mr. Roche for assisting him. Mr. Freedman billed

   32.5 hours to prepare for closing arguments through August 25, and an additional 18 hours on

   August 26 related to preparing and presenting his one-hour argument to the Court. I find his

   time to be excessive and reduce it to 15 hours. This results in a total of $18,705.00 for the final

   day of the hearing.

          3.   Reasonable Expenses

          When a court imposes monetary sanctions under Rule 37, it is not limited to the taxable

   costs enumerated in 28 U.S.C. § 1920. Rather, “when a court sanctions a party for failure to

   comply with a court order, pursuant to Rule 37(b), the Federal Rules of Civil Procedure Rule

   require the court to order the sanctioned party . . . ‘to pay the reasonable expenses, including

   attorney’s fees, caused by the failure.’” B-K Cypress Log Homes Inc. v. Auto-Owners Ins. Co.,

   No. 1:09-CV-00211-MP-GRJ, 2011 WL 6151507, at *3 (N.D. Fla. Nov. 1, 2011), report and

   recommendation adopted, No. 1:09CV211-MP-GRJ, 2011 WL 6152082 (N.D. Fla. Dec. 12,

   2011) (citing Fed. R. Civ. P. 37(b)(2)(C)).

          As Defendant notes, “[t]he vast majority of the costs” Plaintiffs seek ($53,983.69) are

   “related to plaintiffs’ expert, [D]r. Edman.” Defendant objects to these expenses because “the


                                                   12
Case 9:18-cv-80176-BB Document 429 Entered on FLSD Docket 03/17/2020 Page 13 of 13



   invoice contains no information as to the work [he] actually performed . . .” DE 324 at 9.

   Plaintiffs’ respond that “Dr. Edman prepared for and was present at the courthouse for the June

   28th evidentiary hearing. Since he was not reached [for testimony] that day, he prepared again

   for the August 5th hearing.” DE 347 at 10.

          I am aware that Dr. Edman’s assistance was vital to Plaintiffs’ presentation at the

   contempt hearing, however, I agree that it is difficult to assess Dr. Edman’s fees because no

   information is provided regarding his hourly rate or how he spent his time. Without this

   information, I am compelled to reduce his fees. I find that $40,000.00 constitutes a reasonable

   expense for the expert fees associated with this contempt hearing. Given that these are the only

   expenses to which Defendant specifically objects, the remaining expenses will be awarded.

                                            CONCLUSION

          Based on the foregoing, Plaintiffs’ Motion for Attorneys’ Fees and Costs (DE 346) is

   GRANTED IN PART and DENIED IN PART.                    By March 30, 2020, Defendant shall

   reimburse Plaintiffs as follows:

                         Attorneys’ Fees:       $113,760.00

                         Expenses:              $ 52,040.09

                         Total:                 $165,800.09

          DONE AND ORDERED in Chambers this 16th day of March, 2020 at West Palm

   Beach in the Southern District of Florida.




                                                              BRUCE REINHART
                                                              United States Magistrate Judge


                                                  13
